DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on June 4, 2021 in response to the Office Action dated February 4, 2021. This action is made Final.
	Claims 1-11, 13-17, 19, 21, and 22 are pending.
Claims 1, 17, and 19 are independent claims.
	Claims 1-11, 13-17, 19, 21, and 22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 11, 13, 15-17, and 19, added claims 21 and 22, cancelled claims 12, 18, and 20, and submitted arguments against the prior art in the Office Action dated February 4, 2021.
	Applicant filed a Terminal Disclaimer which has been approved, and so the Examiner withdraws the corresponding Double Patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-9, 11, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar, US Patent Application Publication no. US 2014/0068422 (“Rajkumar”), in view of Potnis et al., US Patent Application Publication no. US 2013/0091422 (“Potnis”), and further in view of Schuster, US Patent Application Publication no. US 2010/0179962 (“Schuster”).
Claim 1:
	Rajkumar teaches or suggests a computer-implemented method for constructing a document from a set of rules, the computer-implemented method comprising:
accessing a set of document passage templates (see para. 0007 - selecting a document template from a template library. The document template comprises a plurality of paragraphs that are associated with document construction rules; para. 0026 - the selected template are combined and formed into a document graph with sections and paragraphs represented as nodes.);
accessing a data structure comprising one or more instances of initial rules, wherein at least one of the one or more instances of the initial rules is determined based on a document type specification, and wherein the at least one or more of the one or more instances of the initial rules comprises a reference to a passage from the document passage templates (see para. 0026 - Some or all of the paragraphs 107 are associated with any number of document construction rules 131. A document construction rule can be evaluated by a computer, and if the rule "fires" (e.g., is true) the herein-disclosed system will include the paragraph in the final document 130; para. 0030 - Individual rules as are populated into the rules database 104 characterize conditions that can be evaluated before, during and  may include components ( e.g., contract clauses appropriate for the type of contract template selected.);
identifying a first user interface screen device to display in a human-computer interface (HCI), (see Fig. 1; para. 0026 - selected template retrieved from the template library can be an input to an interview process ( e.g., interview GUI 137). The results of user interaction with the; para. 0033 - by combining entries in the rules database with entries in the template library, a user 105 can use an interview GUI 137 to answer questions, the answers to which questions are used to evaluate rules and determine the visibility of conditional components. When the interview process is deemed complete, a document template tree can be constructed, which document template tree comprises nodes representing components interview process and the selected template are combined and formed into a document graph with sections and paragraphs represented as nodes.);
receiving first user input from the first user interface screen device (see para. para. 0033 - GUI 137 to answer questions, the answers to which questions are used to evaluate rules and determine the visibility of conditional components; para. 0036 - Revisions and/or modifications may be facilitated by returning (e.g., over path 147) to the interview process; para. 0040 - traversal and annotation of a document tree to apply all applicable rules; para. 0041 - traversal and annotation of a document tree used in a system 300 for inserting rules driven paragraphs into user-designated locations in a document after structural revisions.);
adding, in response to the user input, at least one new instance of a rule to form a modified data structure (see para. para. 0033 - GUI 137 to answer questions, the answers to which questions are used to evaluate rules and determine the visibility of conditional components; para. 0036 - Revisions and/or modifications may be facilitated by returning (e.g., over path 147) to the interview process; para. 0040 - traversal and annotation of a document tree to apply all applicable rules; para. 0041 - traversal and annotation of a document tree used in a system 300 for inserting rules driven paragraphs into user-designated locations in a document after structural revisions.);
retrieving, based at least in part on the modified data structure, at least one item from the set of document passage templates (see Fig. 4; para. 0041 - traversal and annotation of a document tree used in a system 300 for inserting rules driven paragraphs into user-designated locations in a document after structural revisions; para. 0052 - inserting rulesdriven paragraphs into user-designated locations in a document after structural revisions.);
generating a document based at least in part on the modified data structure and at least a portion of the set of document passage templates (see Fig 3; para. 0038 - When revisions and/or modification are deemed complete, then a process serves for traversing the document graph to output an instance of a final document para. 0041 - traversal and annotation of a document tree used in a system 300 for inserting rules driven paragraphs into user-designated locations in a document after structural revisions; para. 0052 - inserting rulesdriven paragraphs into user-designated locations in a document after structural revisions.).
the first user interface screen being based at least in part on the passage from the document passage templates (see Fig. 5A, 5B, 7B, ; para. 0009 - generating a document of a specific document type that includes a plurality of sections that are specific to a context using a template tree of the specific document type without loss of relevant information while ensuring accuracy and standards to suit said context; para. 0010 - document that is created using (a) a precedent document of that document type or (b) a predefined document that comprises of set of clauses or sub clauses; para. 0011 - template tree for a particular document type consists of text and metadata from various documents of that type and is segregated hierarchically; para. 0013 - first input including a mere selection of at least one template from the plurality of templates. A template tree that corresponds to the at least one template is displayed based on the mere selection. The template tree includes of a set of the plurality of alternative clauses and the plurality of alternative sub-clauses; para. 0044 - contract template library 502 includes one or more contract or document creation templates. Each of the templates includes one or more alternative clauses, and one or more alternative (e.g., competing) sub-clauses corresponding to at least one of the alternative clauses; para. 0049 - conditionally linked inclusive clauses, conditionally linked exclusive clauses.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Rajkumar, to include the first user interface screen being based at least in part on the passage from the document passage templates for the purpose of efficiently creating documents specific to a context using an interface based on document types, as taught by Potnis (para. 0008).
presenting a second user interface screen device comprising dynamically-generated question group to receive second user input, the dynamically-generated question group being based in part on the first user input; adding in response to the second user input (see para. 0023 - the questions relate to data to be filled into the one or more data fields of the form; arranging an order of the questions in the computing device based on possible answers given; para. 0025 - arranging an order of the questions in the computing device based on possible answers given; para. 0035 - para. author arranges the orderof the questions in the computing device based on possible answers to the questions; 0036 - the questions from the user, collects and interprets the answers, and generates the electronic documents. the questions representing some of the fields of the document are presented to the user at step 42. The answers given by the user at step 43 and recorded at step 44. These answers are used to generate a populated decision 30A tree at step 45. Once the populated decision tree 30A has been evaluated, the document manager 50 generates the electronic document; para. 0039 - GUI widget that shows up on the user screen. For example, a question presented to the user is an atom.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Rajkumar, to include presenting a second user interface screen device comprising dynamically-generated question group to receive second user input, the dynamically-generated question group being based in part on the first user input; adding in response to the second user input for the purpose of efficiently creating documents based on user input at various stages, as taught by Schuster (para. 0013 and 0023).
Claim(s) 17 and 19:
Claim(s) 17 and 19 correspond to Claim 1, and thus, Rajkumar, Potnis, and Schuster teach or suggests the limitations of claim(s) 17 and 19 as well.

Claim 2:
Rajkumar teaches or suggests deleting at least one instance of a rule from the modified data structure to form a second modified data structure (see para. 0004 - document based on a template may be modified/re-arranged, with clauses and/or entire sections deleted; para. 0044 - activities to review and/or add, and/or delete, and/or otherwise modify the subject document; para. 0045 - nodes and/or their peers and/or containers had been moved around or deleted; para. 0054 - clauses should be removed from the contract or that another clause should be substituted for one or more clauses in the contract, based on the evaluation of one or more rules.).

Claim 3:
Rajkumar teaches or suggests wherein a rule pertaining to at least one question derives from a document template (see Fig. 4; para. 0033 - by combining entries in the rules database with entries in the template library, a user 105 can use an interview GUI 137 to answer questions, the answers to which questions are used to evaluate rules; para. 0054 - One or more of the rules contained within each contract template 422 may include one or more user-defined questions that require user input.).


	Rajkumar teaches or suggests wherein the document passage templates comprise at least one of, a paragraph, a plurality of paragraphs, or a figure, or a sentence, or a portion of a sentence, or a variable specification, or any combination thereof (see para. 0026 - document template 109 as used herein and as is embodied in the template library 106 comprises a reading flow organized into one or more containers (e.g., sections, possibly hierarchical sections) which in tum comprise components (e.g., paragraphs 107). Some or all of the paragraphs 107 are associated with any number of document construction rules; para. 0054 - document template is embodied as a contract template, then a contract template 422 may include components ( e.g., contract clauses appropriate for the type of contract template selected).

Claim 5:
	Rajkumar further teaches or suggests wherein the variable specification comprises at least a variable name (see para. 0030 - A rule can specify conditions with respect to user-specified parameters (e.g., variables or events). For example a rule might fire ( e.g., evaluate to "TRUE") if a condition is true, or if a variable or parameter 127 holds a particular value or range.).

Claim 6:
	Rajkumar teaches or suggests wherein the variable specification further comprises at least one parameter list (see para. 0030 - A rule can specify conditions with respect to user-specified parameters (e.g., variables or events). For example a rule might fire ( e.g., evaluate 

Claim 7:
	Rajkumar further teaches or suggests wherein a rule comprises a first ruleset of rules that have fired and second ruleset of rules that have not fired (see para. 0026 - A document construction rule can be evaluated by a computer, and if the rule "fires" (e.g., is true) the herein-disclosed system will include the paragraph in the final document; para. 0030 - Individual rules as are populated into the rules database 104 characterize conditions that can be evaluated before, during and after document construction. A rule can specify conditions with respect to user-specified parameters (e.g., variables or events). For example a rule might fire (e.g., evaluate to "TRUE") if a condition is true, or if a variable or parameter 127 holds a particular value or range.).

Claim 8:
	Rajkumar further teaches or suggests wherein at least one of the rules comprises a firing condition and a firing status (see para. 0026 - A document construction rule can be evaluated by a computer, and if the rule "fires" (e.g., is true) the herein-disclosed system will include the paragraph in the final document; para. 0030 - Individual rules as are populated into the rules database 104 characterize conditions that can be evaluated before, during and after document construction. A rule can specify conditions with respect to user-specified parameters (e.g., variables or events). For example a rule might fire (e.g., evaluate to "TRUE") if a condition is true, or if a variable or parameter 127 holds a particular value 

Claim 9:
	Rajkumar further teaches or suggest generating an output document corresponding to the document type specification (see para. 0038 - When revisions and/or modification are deemed complete, then a process serves for traversing the document graph to output an instance of a final document; para. 0054 - template, then a contract template 422 may include components (e.g., contract clauses appropriate for the type of contract template selected).

Claim 11:
	Rajkumar teaches or suggests wherein the user interface screen is a question group (see Fig. 1; para. 0033 - GUI 137 to answer questions, the answers to which questions are used to evaluate rules and determine the visibility of conditional components.).
Schuster further teaches or suggests the second user interface screen device is a question group (see para. 0023 - the questions relate to data to be filled into the one or more data fields of the form; arranging an order of the questions in the computing device based on possible answers given; para. 0025 - arranging an order of the questions in the computing device based on possible answers given; para. 0035 - para. author arranges the orderof the questions in the computing device based on possible answers to the questions; 0036 - the questions from the user, collects and interprets the answers, and generates the 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Rajkumar, to include the second user interface screen device is a question group for the purpose of efficiently creating documents based on user input at various stages, as taught by Schuster (para. 0013 and 0023).

Claim 15:
	Rajkumar teaches or suggests wherein the question wherein the at least one question corresponds to at least one of, a numeric answer, or a string answer, or a checkbox Boolean answer, or a pulldown menu item selection answer, or any combination therefrom (see para. 0030 - A rule can specify conditions with respect to user-specified parameters (e.g., variables or events). For example a rule might fire ( e.g., evaluate to "TRUE") if a condition is true, or if a variable or parameter 127 holds a particular value or range; para. 0033 - the answers to which questions are used to evaluate rules; para. 0053 – answers to such user-defined questions may, in turn, be used by one or more rules to determine which clauses are to be selected for inclusion in a customized contract (e.g., via a contract include-exclude parameter). The evaluation of the user-defined rules and the application of user input in .


Claims 10, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar, in view of Potnis, in view of Schuster, and further in view of Lutwyche, US Patent Application Publication US 2013/0238987 (“Lutwyche”).
Claim 10:
	Rajkumar fails to explicitly disclose wherein the document type specification comprises at least one of, a non-final office action reply, a final office action reply, a pre-appeal brief, or an appeal brief.
	Lutwyche teaches or suggests wherein the document type specification comprises at least one of, a non-final office action reply, a final office action reply, a pre-appeal brief, or an appeal brief (see para. 0032 - The patent prosecution preparation unit 200 processes an original claim set 225 and Office Action documents 230, to produce an edited claim set 235, prosecution response documents; para. 0034 - patent prosecution preparation unit 200 constructs portions of the text for a Response to the Office Action.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Rajkumar, to include wherein the document type specification comprises at least one of, a non-final office action reply, a final office action reply, a pre-appeal brief, or an appeal brief 
Claim(s) 21 and 22:
Claim(s) 21 and 22 correspond to Claim 10, and thus, Rajkumar, Potnis, Schuster, and Lutwyche teach or suggests the limitations of claim(s) 21 and 22 as well.

Claim 13:
	As indicated, Rajkumar, Potnis, and Schuster teach or suggests wherein the second user interface screen device comprises at least one question that is derived from.
	Lutwyche teaches or suggests that is derived from an input USPTO office action document (see para. 0032 - The patent prosecution preparation unit 200 processes an original claim set 225 and Office Action documents; para. 0036 - takes input from the Office Action documents 230, if any such documents exist. The Office Action documents 230 may include, for example, Rejections, Final Rejections, Advisory Actions, Office Actions indicating a noncompliant amendment, or any other correspondence from the Patent Office regarding the application; para. 0133 - for a response to the office action is constructed and output based on one or more of the words of the patent claims, the words of the amended patent claims, and the information regarding the office action).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Rajkumar, to include that is derived from an input USPTO office action document for the purpose of efficiently assisting in the construction of office action responses, as taught by Lutwyche.


	Lutwyche further teaches or suggests wherein the input USPTO office action document is at least one of, a non-final office action, a final office action, a notice of allowance, or a notification of missing parts (see para. 0032 - The patent prosecution preparation unit 200 processes an original claim set 225 and Office Action documents; para. 0036 - takes input from the Office Action documents 230, if any such documents exist. The Office Action documents 23 0 may include, for example, Rejections, Final Rejections, Advisory Actions, Office Actions indicating a noncompliant amendment, or any other correspondence from the Patent Office regarding the application.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Rajkumar, to include wherein the input USPTO office action document is at least one of, a non-final office action, a final office action, a notice of allowance, or a notification of missing parts for the purpose of efficiently assisting in the construction of office action responses, as taught by Lutwyche.

Claim 16:
	As indicated above, Rajkumar teaches questions with answer strings.
	Lutwyche further teaches or suggests wherein the at least one question has an answer corresponding to a question string having a string value “claim” or “argue” (see para. 0036 - takes input from the applicant, via the user interface 250, regarding how the applicant intends to argue with the Patent Office position and/or amend the claims.).
wherein the at least one question has an answer corresponding to a question string having a string value “claim” or “argue” for the purpose of efficiently assisting in the construction of office action responses, as taught by Lutwyche.

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176